DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Ex parte Quayle
This application is in condition for allowance except for the following formal
matters:
Objection to Claim of Priority
Applicants state that this application is a continuation of the prior-filed application.
A continuation or divisional application cannot include new matter. Applicants are
required to change the relationship (continuation) to continuation-in-part because this
application contains matter not disclosed in the prior-filed application. Specifically, the
parent application U.S. Patent Application Serial No. 29/740215 while clearly related to
the instant application in terms of its subject matter, discloses a single two dimensional
plan view without shading, unlike the three dimensional thermal pack with side, rear and
perspective views, as well as surface shading shown in the instant application.
As such, the claim to priority in the specification should be amended to indicate
that the instant application is a continuation-in-part of the parent application. Reference
to this design application as a continuation-in-part under 35 U.S.C. 120 is
acknowledged. However, unless the filing date of the earlier application is actually
needed, such as to avoid intervening prior art, the entitlement to priority in this CIP
application will not be considered. See In re Corba, 212 USPQ 825 (Comm'r
Pat. 1981).
Objections to the Specification
The portion of the paragraph following the broken line statement 
--Applicant reserves the right to amend the application . . . of its additional 
inventions (or embodiments of inventions).—must be removed since it is 
unnecessary in a published patent.

Conclusion
The claimed design is patentable over the references cited.
Prosecution on the merits is closed in accordance with the practice under Ex
parte Quayle, 1935 C.D. 11,453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO
MONTHS from the mailing date of this letter.
Contact Information

Inquiries concerning this application may be directed to the Examiner, David G. Muller whose telephone number is 571-272- 4721. The examiner can normally be reached on Mondays through Fridays from 8:00 a.m. to 5:00 p.m EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful the Examiner's supervisor, Barbara Fox, can be reached at telephone number (571) 272- 4456, Monday through Friday, 9 am to 5 pm.

Information Regarding the Status of an Application

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Inventors Assistance Center
The Inventors Assistance Center (IAC) provides patent information and 

services to the public. The IAC is staffed by former Supervisory Patent 

Examiners and experienced Primary Examiners who answer general questions 

concerning patent examining policy and procedure. Applicants should contact the 

IAC concerning payment of FEES, schedule of PRINTING of Patents, 

RECEIPTS, and any other administrative issues. IAC is available M-F 8:30 AM –

5:00 PM (ET) at 800-PTO-9199 (800-786-9199) or 703-308-HELP (703-308-

4357) and for TTY 703-305-7785 for customer assistance. 

/DAVID G MULLER/Primary Examiner, Art Unit 2914                                                                                                                                                                                                        12/30/2021